UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


GARY EVANS,

                                         Plaintiff,

             v.                                                      1:19-CV-805
                                                                     (MAD/CFH)
EPIMED INTERNATIONAL,

                                         Defendant.


APPEARANCES:

Gary Evans
28 Chestnut Street
Gloversville, New York 12078
Plaintiff pro se

                                 DECISION & ORDER

                                    I. Background

      Plaintiff pro se Gary Evans commenced this action on July 8, 2019, with the filing

of a complaint and an application to proceed in f orma pauperis (“IFP). Dkt. No. 1

(“Compl.”), Dkt. Nos. 1-2. On September 19, 2019, the undersigned issued a Report-

Recommendation & Order which, as relevant here, recommended that plaintiff’s

complaint be dismissed without prejudice and with opportunity to amend for its failure to

comply with Federal Rules of Civil Procedure 8 and 10 because it did not contain

sufficient details by which the Court could assess its claims. Dkt. No. 6. On October

21, 2019, plaintiff filed an Amended Complaint. Dkt. No. 8 (“Am. Compl.”). On October

23, 2019, U.S. District Judge D’Agostino adopted the Report-Recommendation & Order

in its entirety. Dkt. No. 9. Judge D’Agostino referred the amended complaint to the
undersigned for review. Dkt. No. 10.

                                 II. Amended Complaint

       Plaintiff contends that he was employed by defendant Epimed International until

January 17, 2018. Am. Compl. at 2. Plaintiff provides that Larry Kane, his supervisor,

subjected him to “a racially hostile work environment.” Id. at 3. Mr. Kane made

“comments and threats” to plaintiff that were “racial” in nature. Id. Plaintiff contends

that he did not report the comments and threats because he feared he would be

terminated. Id. However, at some point, plaintiff did report the comments or threats to

“floor supervisor” Chad Smith who “kinda laughed it off as if it was a joke and said Mr.

Kane likes me and was just joking around.” Id. Mr. Kane would call plaintiff “chocolate

chip” and “Jumanji” on a regular basis. Id. Mr. Kane also referred to plaintiff as a “great

fucking tool” and told another employee that “every white man should own one.” Id. at

4. Mr. Kane laughed when he told this to the other employee. Id. Mr. Kane had also

told plaintiff to smile because “‘I can’t see ya.’” Id. Plaintiff asked Mr. Kane to stop

making such comments, but Mr. Kane would only stop for a short period of time and

would then begin making the comments again. Id. Mr. Kane would also threaten

plaintiff that if he did not work faster, he would be fired. Compl. at 4. However, the

speed at which Mr. Kane demanded plaintiff work was “impossible.” Id.

       On or about January 17, 2018, plaintiff called into work sick. Compl. at 4.

Plaintiff had “earned all my sick time and vacation time to use throughout the year when

I wanted to use it.” Id. The next day, Mr. Kane sent plaintiff a text message “with a

mad emoji face, stating that I should not punch in that morning[.]” Compl. at 4. Plaintiff


                                              2
went to work, and Mr. Kane told him that he was to clean out his locker. Id. at 5.

Plaintiff was not told why he was terminated. Id. Plaintiff contends that Epimed’s

Standards of Procedure and Employee Handbook require that he sign paperwork that

explains the reason for termination, which he did not do. Id. Further, plaintiff advises

that Epimed did not pay him for his sick time that he had earned. Id. Plaintiff demands

“monetary damages” for his alleged wrongful termination.



                                       III. Assessment

       Plaintiff contends that defendant Epimed violated Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”) by (1) creating a racially-

hostile work environment, and (2) discriminating against him and terminating him on the

basis of his race. Plaintiff also alleges that Epimed violated it’s own internal policies

and procedures in that they did not inform him of his reason for termination, have him

sign termination papers, or pay him for his accrued sick time. See generally Am.

Compl.

       Section 1915(e) of Title 28 of the United States Code directs that, when a

plaintiff seeks to proceed IFP, "the court shall dismiss the case at any time if the court

determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state a

claim on which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court's

responsibility to determine that a plaintiff may properly maintain his complaint before

permitting him to proceed with his action.


                                                3
       In deciding whether a complaint states a colorable claim, a court must extend a

measure of deference to pro se litigants, Nance v. Kelly, 912 F.2d 605, 606 (2d

Cir.1990) (per curiam), also referred to as "special solicitude." Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006). However, the court also has an

obligation to determine that a claim is not legally frivolous before permitting a pro se

plaintiff's complaint to proceed. See, e.g., Fitzgerald v. First E. Seventh St. Tenants

Corp., 221 F.3d 362, 363 (2d Cir. 2000). A com plaint that fails to comply with the

pleading requirements "presents far too a heavy burden in terms of defendants' duty to

shape a comprehensive defense and provides no meaningful basis for the Court to

assess the sufficiency of their claims." Gonzales v. Wing, 167 F.R.D. 352, 355

(N.D.N.Y. 1996). As the Second Circuit has held, "[w]hen a complaint does not comply

with the requirement that it be short and plain, the court has the pow er, on its own

initiative . . . to dismiss the complaint." Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988) (citations omitted). However, "[d]ismissal . . . is usually reserved for those cases

in which the complaint is so confused, ambiguous, vague, or otherwise unintelligible

that its true substance, if any, is well disguised." Id. (citations omitted). In such cases

of dismissal, particularly when reviewing a pro se complaint, the court generally affords

the plaintiff an opportunity amend the complaint as long as there is a possibility that an

amendment would be able to cure the identified defects. See Simmons v. Abruzzo, 49

F.3d 83, 86-87 (2d Cir. 1995). A court should not dism iss a complaint if the plaintiff has

stated "enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the


                                              4
plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citation omitted).

        Mindful of the requirement to liberally construe pro se pleadings, Sealed Plaintiff

v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008), the Court f inds that the

amended complaint alleges enough to warrant a responsive pleading. In so ruling, the

Court expresses no opinion as to whether plaintiff's claims can withstand a

properly-filed motion to dismiss or for summary judgment. Upon reviewing plaintiff's

complaint pursuant to section 1915(e), the Court f inds that plaintiff may properly

proceed with this action.



                                      III. Conclusion

        WHEREFORE, it is hereby

        ORDERED, that plaintiff’s Amended Complaint (dkt. no. 8) survive initial review;

and it is

        ORDERED, that the Clerk of the Court provide plaintiff with a blank summons;

and it is further

        ORDERED, that plaintiff is to complete the proposed summons, and send it to

the Clerk of the United States District Court, Northern District of New York, James

Hanley U.S. Courthouse & Federal Building, 7th Floor, 100 South Clinton Street,

Syracuse, New York 13261-7367 within thirty (30) days from the date of this Order; and

it is further

                                             5
       ORDERED, that once the Clerk has received from plaintiff the completed,

proposed summons, that the Clerk shall issue it and forward it, along with a copy of the

amended complaint and a packet containing General Order 25, which sets forth the

Civil Case Management Plan used by the Northern District of New York, to the United

States Marshal for service upon the defendant; and it is further

       ORDERED, that a formal response to the amended complaint be filed by the

defendant or counsel as provided for in the Federal Rules of Civil Procedure

subsequent to service of process on the defendant; and it is further

       ORDERED, that the Clerk is directed to schedule a Rule 16 Conf erence before

the assigned Magistrate Judge; and it is further

       ORDERED, that any paper sent by a party to the Court or the Clerk shall be

accompanied by a certificate setting forth the date a true and correct copy of it was

mailed to all opposing parties or their counsel. Any letter or other document received

by the Clerk or the Court which does not include a certificate of service which clearly

states that an identical copy was served upon all opposing parties or their attorneys is

to be returned, without processing, by the Clerk. Plaintiff shall also comply with any

requests by the Clerk's Office for any documents that are necessary to maintain this

action; and it is further

       ORDERED, that all motions shall comply with the Local Rules of Practice of the

Northern District; and it is further

       ORDERED, that the Clerk serve a copy of this Decision & Order on plaintiff in

accordance with the Local Rules.

                                            6
Dated: October 28, 2019
      Albany, New York




                          7
